Citation Nr: 0626746	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-33 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an increased rating for osteoarthritis of 
the left knee, evaluated as 10 percent disabling for the 
period prior to December 17, 2002.
 
2.	Entitlement to an increased rating for post-operative 
debridement of the left knee with osteoarthritis and 
chondromalacia patella, currently evaluated as 10 percent 
disabling for the period beginning February 1, 2003.

3.	Entitlement to an increased rating for a lateral meniscus 
tear of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO confirmed and 
continued 10 percent ratings for osteoarthritis of the left 
knee and a lateral meniscus tear of the right knee.  In a 
July 2003 rating decision, pursuant to 38 C.F.R. § 4.30, the 
RO assigned a temporary 100 percent evaluation for the left 
knee, effective December 17, 2002 to January 31, 2003, due to 
knee surgery and necessary convalescence.  The veteran's left 
knee disability was reclassified as post-operative 
debridement with osteoarthritis and chondromalacia patella.  
Effective February 1, 2003, the left knee rating was re-
evaluated as 10 percent disabling.

The veteran did not submit a notice of disagreement within 
one year of the July 2003 rating decision in regard to the 
assigned 100 percent rating or in regard to the denial of a 
special monthly compensation during his period of 
convalescence.  Accordingly, these issues are not in 
appellate status.  38 C.F.R. § 20.302.

In his substantive appeal, received September 2004, the 
veteran requested a Board hearing in Washington, D.C.  A 
hearing was scheduled for October 2005, and the veteran was 
properly notified.  He did not appear for the hearing, nor 
has he provided any explanation for his absence.  The Board 
will therefore treat his hearing request as withdrawn and 
proceed with its adjudication of his claim.  38 C.F.R. 
§ 20.702(d).

FINDINGS OF FACT

1.	For the period prior to December 17, 2002, the veteran's 
left knee was productive of X-ray evidence of arthritis 
with painful motion and dislocated semilunar (meniscal) 
cartilage with the associated symptomatology of locking, 
pain, and effusion into the joint.

2.	For the period prior to December 17, 2002, the veteran's 
left knee was not productive of ankylosis to any degree; 
recurrent subluxation or lateral instability to any 
degree; symptomatology resulting from the removal of 
semilunar (meniscal) cartilage; limitation of flexion to 
60 degrees or less (or its equivalent); and limitation of 
extension to 5 degrees or more (or its equivalent).

4.	For the period beginning February 1, 2003, the veteran's 
left knee is productive of X-ray evidence of arthritis 
with painful motion.

5.	For the period beginning February 1, 2003, the veteran's 
left knee is not productive of ankylosis to any degree; 
recurrent subluxation or lateral instability to any 
degree; dislocated semilunar (meniscal) cartilage with the 
associated symptomatology of locking, pain, and effusion 
into the joint; symptomatology resulting from the removal 
of semilunar (meniscal) cartilage; limitation of flexion 
to 60 degrees or less (or its equivalent); and limitation 
of extension to 5 degrees or more (or its equivalent).

6.	The veteran's right knee is productive of X-ray evidence 
of arthritis with painful motion.

7.	The veteran's right knee is not productive of ankylosis to 
any degree; recurrent subluxation or lateral instability 
to any degree; dislocated semilunar (meniscal) cartilage 
with the associated symptomatology of locking, pain, and 
effusion into the joint; symptomatology resulting from the 
removal of semilunar (meniscal) cartilage; limitation of 
flexion to 60 degrees or less (or its equivalent); and 
limitation of extension to 5 degrees or more (or its 
equivalent).


CONCLUSIONS OF LAW

1.	The criteria for a rating of 20 percent for a left knee 
disability for the period prior to December 17, 2002 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 
(2005).
 
2.	The criteria for a rating in excess of 10 percent for a 
left knee disability for the period beginning February 1, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 
(2005).
 
3.	The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71(a), Diagnostic Codes 5003, 5256, 5257, 5258, 
5259, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claims, 
including that which he was to provide and that which VA 
would provide, in a June 2002 letter, prior to the initial 
decision on the claims in January 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in this case.

The four content requirements have also been satisfied.  The 
letter fulfilled the first content requirement by informing 
the veteran that to substantiate his claims for increased 
ratings, medical evidence must show that his disabilities 
have gotten worse since the last time VA reviewed his claims.  
The veteran was not notified of the information or evidence 
needed to establish an effective date for an increase.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006) (holding 
the notice requirements of 38 U.S.C.A. § 5103(a) apply 
generally to all five elements of a service connection 
claim).  However, as the Board has found below in favor of 
the claim for an increased rating for the veteran's left knee 
disability for the period prior to December 17, 2002, the 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the effective 
date when effectuating the award.  As the Board has concluded 
that the preponderance of the evidence is against the veteran 
remaining claims for increased ratings, any questions as to 
the effective dates to be assigned are rendered moot and no 
prejudice has resulted to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).
  
The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO instructed the veteran to submit evidence showing his 
current level of disability including medical treatment 
records and lay statements regarding observable 
symptomatology.  The RO also requested that the veteran 
provide the dates and places of treatment received at VA 
facilities; sufficient identifying information regarding 
records the veteran would like the RO to obtain on his 
behalf; and a completed release form to allow the RO to 
obtain private medical records.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would assist him in 
getting any records, including medical records, employment 
records, or records from other Federal agencies, about which 
the veteran told VA and that it would provide him with a 
medical examination or get a medical opinion if VA decided 
that it was necessary to make a decision on his claims.  The 
RO also informed the veteran that it would help him obtain 
private treatment records if he filled out certain Release of 
Information forms that would authorize the RO to assist him 
in this regard, and the RO provided him with the forms.

Finally, the fourth content requirement has been met.  In the 
June 2002 letter, the RO instructed the veteran to provide 
"any other evidence" relevant to his claim. 

The duty to assist the veteran has been satisfied in this 
case.  VA medical records and private treatment records are 
in the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  VA is not on 
notice of any evidence needed to decide the claim which has 
not been obtained, and, in a January 2005 statement, the 
veteran reported he had no additional information to submit.  
The veteran was provided with VA medical examinations in 
August 2002, June 2003, and August 2004.  As noted in the 
introduction to this decision, the veteran was afforded the 
opportunity to appear at a Board hearing, but he did not 
appear on the scheduled date.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Background

In statements received July 2002, the veteran reported 
experiencing constant pain in both knees for the past four or 
five years.  At times while walking, his knees have swollen 
and given way.  The veteran stated that it hurts to sit down 
and to get up, and sitting for long periods of time causes 
his knees to stiffen, forcing him to move slowly.

The veteran received a VA examination in August 2002.  He 
reported constant pain in both knees, but denied experiencing 
flare-ups and denied the use of crutches, braces, canes, or 
corrective shoes.  The examiner found a full range of motion 
in the knees, bilaterally; pain on extreme flexion; no 
fatigue, weakness, or lack of endurance; painful motion; no 
edema, effusion, instability, tenderness, redness, heat, 
abnormal movement, or guarding of movement; bilateral 
crepitus; good weight bearing; normal gate; no ankylosis, 
shortening, or inflammatory arthritis.  The veteran was 
diagnosed with injury to the right and left knees, status 
postop, with residuals.

On private examination in October 2002 at Rock Quarry Family 
Medicine, the veteran complained of left knee pain, locking, 
and edema following an August 2002 exercise injury.  The 
physician noted crepitus, a bulging lateral meniscus, and a 
negative Lachman's test, and provided an assessment of a 
probable meniscal tear.  The veteran was reevaluated at Cary 
Orthopaedic & Sports Medicine Specialists.  He complained of 
left knee pain, catching, locking, and loud popping.  Dr. 
D.M. found moderate effusion, lateral joint line tenderness, 
negative Lachman, no varus or valgus instability, and a 
generalized valgus appearance of both knees.  X-rays 
demonstrated advanced lateral compartment arthritis on the 
left knee and moderate to moderately advanced lateral 
compartment arthritis on the right knee.  The veteran was 
provided an assessment of mechanical symptoms associated with 
advanced lateral compartment arthritis.  Lateral compartment 
arthroscopy was recommended and the veteran was provided with 
a left knee lateral brace.

In December 2002, the veteran underwent left knee 
arthroscopy, removal of large floating loose body, and 
debridement of lateral compartment with partial lateral 
meniscectomy.  On a follow-up examination in January 2003, 
Dr. D.M. found no effusion in the left knee, 115 to 120 
degrees of flexion, and excellent quad contraction.

On a VA joints examination in June 2003, the veteran reported 
the following symptomatology for his left knee: instability, 
giving way, grinding, popping, locking, and pain.  He denied 
flare-ups and the use of assistive devices such as a brace or 
cane.  The veteran explained that his occupation as a college 
professor requires him to stand, walk, and engage in various 
activities with students, and his knee problems have hindered 
his ability to perform those actions by 50 percent.  He also 
asserted that his daily activities were essentially ruined 
because he cannot do such things as exercising, running, or 
squatting.  The veteran reported he can still walk.

Range of motion for the right knee was flexion to 120 degrees 
and extension to 0 degrees.  Flexion for the left knee was to 
110 degrees and extension to 0 degrees.  Very slight crepitus 
was noted in the right knee, and severe crepitus was noted in 
the left knee.  The VA examiner found no effusion, 
instability, ankylosis, or symptoms of inflammatory arthritis 
in either knee.  The veteran's weight bearing was normal and 
he walked relatively normal.  The examiner provided a 
diagnosis of postoperative debridement of the left knee and 
osteoarthritis of the left knee with chondromalacia patella, 
postoperative, by medial meniscectomy.

The veteran received another VA joints examination in August 
2004.  He reported daily pain along the kneecaps, stiffness, 
no instability, and no locking sensation.  He indicated he is 
able to walk for 20 minutes without an assistive device and 
has no difficulty with daily living activities such as 
toileting and bathing.  The veteran complained of flare-up 
pain when walking for longer than 20 minutes or running.  He 
explained that during a flare-up, he is unable to do 
prolonged walking and unable to walk up or down stairs.  The 
veteran reported he works as a physical therapy professor, a 
job which requires him to stand for long periods of time, and 
he often has to change positions and stretch.  The veteran 
stated that his employer understands his condition.  He 
usually does not go to work two days a week due to his knees 
and spends those days resting at home, although he was not 
instructed to do this by his physician.

Range of motion for both knees was identical: active and 
passive extension to 0 degrees, normal range, no pain; active 
flexion from 0 to 110 degrees; passive flexion from 0 to 130 
degrees with pain from 110 to 130 degrees.  The VA examiner 
noted that the veteran's thigh mass, due to obesity, 
prevented full flexion to the normal range of 140 degrees.  
Repetitive use showed no additional loss of motion and no 
fatigue, incoordination, or lack of endurance.

Examination of the left knee revealed tenderness along the 
kneecap area and medical aspect; crepitation on motion; mild 
effusion; no erythematous change; no muscle spasm; no muscle 
atrophy; and no instability.  Examination of the right knee 
revealed tenderness along the kneecap area and lateral 
aspect; mild effusion; no crepitation on motion; no 
erythematous change; no muscle spasm; no muscle weakness; and 
no instability.

The VA examiner reported that the veteran can bear weight on 
both knees, has normal posture standing and walking, and no 
apparent functional impairment.  The veteran was able to take 
off his shoes and walk on heels and tiptoes, but could only 
squat halfway due to knee pain.  There was no evidence of 
ankylosis or inflammatory arthritis.  The examiner could not 
provide a clinical evaluation of functional impairment due to 
pain during a period of flare-up, but noted that the 
veteran's ability to walk on a treadmill for about 20 minutes 
suggested he had "fairly well functional capacity."

The examiner provided a left knee diagnosis of status post 
left knee injury with meniscus tear, status post arthroscopic 
repair of the meniscus tear, with chondromalacia patella and 
advanced degenerative joint disease of the left knee, with 
residual pain and limitation of motion.  The veteran's right 
knee was diagnosed as status post right knee injury with 
meniscus tear, status post arthroscopic repair of the 
meniscus tear, with moderate to moderately advanced 
degenerative joint disease of the right knee, with residual 
pain and limitation of motion.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Such functional loss may also 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Id.; see DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995) (mandating consideration of functional loss due to 
pain on use or during flare-ups when rating a disability 
based upon the limitation of motion diagnostic codes).
 
With respect to joints in particular, an evaluation of 
disability shall address range of motion, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45; see Deluca, 8 Vet. App. at 207.  The intent 
of the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability 
and to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, 
arthritis due to trauma is evaluated under the same rating 
criteria as degenerative arthritis.  Degenerative arthritis, 
established by X-ray evidence, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code DC 5003.  When the limitation of motion at 
issue is rated as noncompensable under those codes, a rating 
of 10 percent will be assigned under DC 5003 for each major 
joint or group of minor joints affected, to be combined, not 
added.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a rating of 10 percent can still be 
assigned with X-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joints; 20 percent can be 
awarded if, in addition, occasional incapacitating 
exacerbations are found.  38 C.F.R. § 4.71(a), DC 5003.  In 
conjunction with 38 C.F.R. § 4.59, DC 5003 also provides that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray evidence, is deemed to be limited motion and entitled 
to a 10 percent rating, even though there is no actual 
limitation of motion.  See Lichtenfels v. Derwinsi, 1 Vet. 
App. 484, 488 (1991).

DC 5260 and DC 5261 address limitation of flexion and 
extension in the leg.  38 C.F.R. § 4.71a.  For flexion, DC 
5260, a 0 percent rating is assigned for limitation to 60 
degrees; 10 percent for limitation to 45 degrees; 20 percent 
for limitation to 30 degrees; and 30 percent for limitation 
to 15 degrees.  For extension, DC 5261, a 0 percent rating is 
assigned for limitation to 5 degrees; 10 percent for 
limitation to 10 degrees; 20 percent for limitation to 15 
degrees; 30 percent for limitation to 20 degrees; 40 percent 
for limitation to 30 degrees; and 50 percent for limitation 
to 45 degrees.  Separate ratings under DC 5260 and 5261 may 
be assigned for disability of the same joint.  See VAOPGCPREC 
9-2004 (September 17, 2004).
 
DC 5257 addresses recurrent subluxation and lateral 
instability of the knee and provides a 10 percent rating for 
slight impairment, 20 percent for moderate impairment, and 30 
percent for severe impairment.  38 C.F.R. § 4.71a.

When semilunar (meniscal) cartilage is dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent rating can be assigned.  38 C.F.R. 
§ 4.71a, DC 5258.  When semilunar (meniscal) cartilage has 
been removed from the knee with resulting symptomatology, a 
10 percent rating can assigned.  38 C.F.R. § 4.71a, DC 5259.  
As the removal procedure may result in complications 
productive of loss of motion, limitation of motion is a 
relevant consideration under DC 5259, and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered.  VAOPGCPREC 9-
98,  9 (August 14, 1998).

In regard to other impairments of the knee, 38 C.F.R. § 4.71a 
provides ratings for ankylosis, DC 5256, impairment of the 
tibia and fibula, DC 5262, and genu recurvatum, DC 5263.

If a musculoskeletal disability is rated under a diagnostic 
code that does not appear to involve limitation of motion and 
another diagnostic code predicated upon limitation of motion 
may be applicable, the other diagnostic code must be 
considered for a separate rating.  VAOPGCPREC 9-98,  5.  In 
regard to disabilities of the knee, VA General Counsel has 
specifically found that when a veteran is rated under DC 5257 
for subluxation or instability, a diagnostic code that does 
not involve limitation of motion, the veteran can also 
receive a separate rating for arthritis under DC 5003, as 
long as it is based upon additional disability.  See 
VAOPGCPREC 23-97 (July 24, 1997).  Therefore, the veteran 
must have limitation of motion which at least meets the 
criteria for a 0 percent rating under DC 5260 or 5261 in 
order to obtain a separate rating for arthritis.  Id.  5.  
Painful motion with X-ray evidence of arthritis may also 
constitute a basis for a separate rating, provided that such 
pain is not contemplated in the rating not predicated upon 
limitation of motion.  See VAOPGCPREC 9-98,  6; 38 C.F.R. § 
4.14 (prohibiting pyramiding, which is the evaluation of the 
same disability or the same manifestation of a disability 
under different diagnostic codes).


I.	Entitlement to an increased rating for osteoarthritis of 
the left knee, evaluated as 10 percent disabling for the 
period prior to December 17, 2002.
 
Prior to December 17, 2002, the veteran's left knee 
disability was rated as 10 percent disabling under DC 5010-
5260 for traumatic arthritis with painful motion on flexion.  
After careful consideration of the evidence of record, the 
Board finds that DC 5258 provides a more appropriate rating 
for this period.

Under DC 5258, a maximum 20 percent evaluation is awarded for 
dislocated semilunar (meniscal) cartilage with frequent 
episodes of locking, pain and effusion.  38 C.F.R. § 4.71a.  
As reported on examination in October 2002, the veteran 
complained of pain and locking in his left knee.  The 
examiner found a bulging lateral meniscus and provided an 
assessment of a probable meniscal tear.  On reexamination at 
Cary Orthopaedic, Dr. D.M. noted moderate effusion, and the 
surgical report from December 2002 describes the removal of a 
large anterior horn meniscus that was captured in the joint 
and some trimming of the posterior horn of the meniscus.  
Accordingly, the Board finds that the preponderance of the 
evidence establishes dislocated meniscal cartilage with the 
associated symptomatology of locking, pain, and effusion into 
the joint, entitling the veteran to a 20 percent rating under 
DC 5258 for the period prior to December 17, 2002.

Due to the assignment of this rating, the veteran is not 
entitled to a separate evaluation for his arthritis.  On VA 
examination in August 2002, the veteran was found to have 
full range of motion in his left knee.  A separate rating for 
arthritis would therefore need to be based upon painful 
motion pursuant to DC 5003 and 38 C.F.R. § 4.59.  See 
VAOPGPREC 9-98,  6.  Pain, however, is already considered 
under DC 5258 and assigning a separate 10 percent rating for 
painful arthritis would constitute pyramiding, which is 
prohibited by VA regulation.  38 C.F.R. § 4.14; see Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

The evidence of record does not show either limitation of 
flexion to 15 degrees or limitation of extension to 20 
degrees to warrant a 30 percent rating under DC 5260 and 
5261.  38 C.F.R. § 4.71a.  As noted above, the veteran was 
found to have full range of motion in his left knee in August 
2002.  The Board has also considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45 in relation to functional loss.  
See Deluca, 8 Vet. App. at 205-07.  The August 2002 examiner 
found no fatigue, weakness, or lack of endurance, and noted 
that the veteran had normal gate.  Painful motion and pain on 
extreme flexion were observed.  The Board acknowledges the 
veteran's subjective complaints regarding generalized knee 
pain and stiffness, and pain involved in sitting.  Given, 
however, that the veteran's range of motion was not found to 
be limited to even a noncompensable degree, the Board finds 
that consideration of the described pain does not establish 
the functional equivalent of limitation to 15 degrees flexion 
or 20 degrees extension under DC 5260 and 5261.

The veteran is not entitled to a separate rating under DC 
5257.  No instability was found on examination in August 
2002, and in October 2002, Dr. D.M. reported a negative 
Lachman's test and no varus or valgus instability.  No 
ankylosis was found in August 2002 to warrant a rating under 
DC 5256, and the evidence does not show specific symptoms 
related to a removal of meniscal cartilage for the period 
prior to December 17, 2002 to allow a rating pursuant to DC 
5259.



II.	Entitlement to an increased 
rating for post-operative debridement of the left knee 
with osteoarthritis and chondromalacia patella, currently 
evaluated as 10 percent disabling for the period beginning 
February 1, 2003.

The veteran's left knee is currently rated as 10 percent 
disabling under DC 5010-5260 for traumatic arthritis with 
painful motion on flexion.  After a careful consideration of 
the evidence, the Board finds an increased rating is not 
warranted under any of the applicable diagnostic codes.
 
Under DC 5260, flexion must be limited to 30 degrees to merit 
a 20 percent rating; under DC 5261, extension must be limited 
to 15 degrees.  As indicated by the VA examinations conducted 
in June 2003 and August 2004, flexion of the veteran's left 
knee is limited, at most, to 110 degrees and extension is 
normal to 0 degrees.  Consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 does not provide for an increased 
rating based upon further functional loss.  See Deluca, 8 
Vet. App. at 205-07.  The August 2004 examiner found no 
additional loss of motion on repetitive use and no fatigue, 
incoordination, or lack of endurance.  The veteran had normal 
weight bearing, posture, and gait.  Pain was observed to 
limit active flexion only to 110 degrees, while no pain was 
noted on extension.  The Board acknowledges the veteran's 
subjective complaints at both examinations of knee pain that 
allegedly hinders his ability in standing, walking, and 
exercising, and requires him to stay home from work two days 
a week to rest.  The veteran also described flare-ups that 
prevent him from engaging in prolonged walking and traversing 
stairs.  Considering, however, that the veteran's range of 
motion was not objectively found to be limited to even a 
noncompensable degree, the Board finds that the described 
pain, including flare-ups, does not establish the equivalent 
of limitation to 30 degrees flexion or 15 degrees extension 
under DC 5260 and 5261 to warrant a 20 percent rating.  
Painful motion is adequately addressed under the veteran's 
current 10 percent evaluation.

As the veteran was found to have extension to 0 degrees with 
no pain, he is not entitled to a separate rating for 
limitation of extension pursuant to VAOPGCPREC 9-2004.
 
The veteran is not entitled to a rating under DC 5258 for 
dislocated meniscal cartilage.  While the veteran complained 
of locking and pain on examination in June 2003, no effusion 
was found.  Mild effusion was noted in August 2004, however 
the veteran denied any locking sensation.  The veteran's 
current rating, as discussed above, contemplates painful 
motion.
 
The Board finds that a separate rating under DC 5259 is not 
warranted.  The evidence of record does not show specific 
symptomatology resulting from the December 2002 removal of 
meniscal cartilage in the left knee.  Limitation of motion is 
a relevant consideration under this diagnostic code.  See 
VAOPGCPREC 9-98,  9.  However, to the extent that the pain-
based limitation of flexion to 110 degrees or other painful 
motion may have resulted from the partial meniscectomy, these 
symptoms are already addressed in the veteran's 10 percent 
rating for traumatic arthritis.  The maximum rating allowable 
under DC 5259 is 10 percent and to award a separate rating 
based upon the same symptomatology would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14; see Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The veteran is not entitled to a rating under DC 5256 or 
5257.  The examiners at both the June 2003 and August 2004 
examinations found no indication of ankylosis or instability.

Based upon the evidence discussed above, the Board 
accordingly finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
left knee disability for the period beginning February 1, 
2003.


III.	Entitlement to an increased 
rating for a lateral meniscus tear of the right knee, 
currently evaluated as 10 percent disabling.

The veteran's right knee is currently rated as 10 percent 
disabling under DC 5010-5260 for traumatic arthritis with 
painful motion on flexion.  The Board finds an increased 
rating is not warranted under any of the applicable 
diagnostic codes.
 
Under DC 5260, flexion must be limited to 30 degrees to merit 
a 20 percent rating; under DC 5261, extension must be limited 
to 15 degrees.  As indicated by the VA examinations conducted 
in June 2003 and August 2004, flexion of the veteran's right 
knee is limited, at most, to 110 degrees and extension is 
normal to 0 degrees.  Consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 does not provide for further 
functional loss that would merit a higher rating.  See 
Deluca, 8 Vet. App. at 205-07.  On VA examination in August 
2002, the examiner found no fatigue, weakness or lack of 
endurance, and noted good weight bearing and normal gate.  
Normal weight bearing and gate were also observed in June 
2003 and August 2004.  The August 2004 VA examiner found no 
additional loss of motion due to repetitive use and no 
fatigue, incoordination, or lack of endurance.  Pain was 
observed to limit active flexion only to 110 degrees, while 
no pain was noted on extension.  The Board acknowledges the 
veteran's subjective complaints at the VA examinations of 
knee pain that allegedly hinders his ability in standing, 
walking, and exercising, and requires him to stay home from 
work two days a week to rest.  The veteran also described 
flare-ups in August 2004 that prevent him from engaging in 
prolonged walking and traversing stairs.  Considering, 
however, that the veteran's range of motion has not 
objectively been found to be limited to even a noncompensable 
degree, the Board finds that the described pain, including 
flare-ups, does not establish the equivalent of limitation to 
30 degrees flexion or 15 degrees extension under DC 5260 and 
5261 to warrant a 20 percent rating.  Painful motion is 
adequately addressed under the veteran's current 10 percent 
evaluation.

As the veteran was found to have extension to 0 degrees with 
no pain, he is not entitled to a separate rating for 
limitation of extension pursuant to VAOPGCPREC 9-2004.

The veteran is not entitled to a rating under DC 5258 for 
dislocated meniscal cartilage.  No effusion was found in 
August 2002 or June 2003.  Mild effusion was noted in August 
2004, however the veteran denied any locking sensation.  The 
veteran's current rating, as discussed above, contemplates 
painful motion.

The veteran is not entitled to a rating under DC 5256 or 
5257.  The examiners at the August 2002, June 2003, and 
August 2004 VA examinations found no indication of ankylosis 
or instability.  The evidence does not show specific symptoms 
related to a removal of meniscal cartilage to allow a rating 
pursuant to DC 5259.

Based upon the evidence discussed above, the Board 
accordingly finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
right knee disability.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs in favor of the 
veteran's claim for an increased rating in excess of 10 
percent for his left knee disability prior to December 17, 
2002, and his claim is granted.  The preponderance of the 
evidence weighs against his remaining claims.  The benefit of 
the doubt provision of section 5107(b) is therefore not 
applicable, and those claims for increased ratings are 
denied.

ORDER

An evaluation of 20 percent for the veteran's service-
connected left knee disability, for the period prior to 
December 17, 2002, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.
 
Entitlement to an increased rating for the veteran's left 
knee disability, currently evaluated as 10 percent disabling 
for the period beginning February 1, 2003, is denied.

Entitlement to an increased rating for the veteran's right 
knee disability, currently evaluated as 10 percent disabling, 
is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


